Determination of the respondent State Commissioner of Social Services dated November 19, 1990, which affirmed, after a fair hearing, the determination of respondent Nassau County De*178partment of Social Services denying petitioners’ application for emergency assistance, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to the Appellate Division by order of the Supreme Court, Nassau County [Howard Levitt, J.], entered on or about October 18, 1991), dismissed, without costs.
Substantial evidence supports the denial of emergency assistance benefits (see, Matter of Davis v Blum, 67 AD2d 1105, lv denied 47 NY2d 707). We have considered the remaining arguments and find they do not require a different result. Concur — Rosenberger, J. P., Ellerin, Kupferman, Nardelli and Williams, JJ.